Citation Nr: 0737320	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  06-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
elbow tendonitis.

2.  Entitlement to an initial compensable rating for 
lumbosacral strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1982 until August 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left elbow tendonitis has been productive of complaints of 
pain; objectively, there was no joint deformity and the 
veteran had motion no worse than 0-135 degrees, with no 
additional functional limitation with repetitive motion.  

2.  Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been productive of complaints of pain; 
objectively, there was no evidence of muscle spasm and the 
veteran had flexion to no worse than 80 degrees, and had 
combined thoracolumbar range of motion to no worse than 230 
degrees, with no additional functional limitation with 
repetitive motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for left elbow tendonitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5299-5209 (2007).

2.  The criteria for entitlement to an initial 10 percent 
evaluation for lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

Here the veteran is appealing the initial rating assignment 
as to his left elbow and lumbar spine disabilities.  In this 
regard, because the July 2005 rating decision granted the 
veteran's claims of entitlement to service connection, such 
claims are now substantiated.  As such, his filing of a 
notice of disagreement as to the July 2005 determination does 
not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC) and supplemental statement of 
the case (SSOC), under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," set forth the 
relevant diagnostic code (DC) for the disabilities at issue 
and included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above the noncompensable evaluations 
that the RO had assigned.    Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a compensable rating for the service-connected 
disabilities at issue.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims, to include testimony provided at a May 2007 hearing 
before the undersigned.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The Board notes that the veteran's claims of entitlement to a 
higher rating for left elbow tendonitis and lumbosacral 
strain are appeals from the initial assignment of a 
disability rating.  As such, the claims require consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Increased rating- left elbow tendonitis

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for left elbow 
tendonitis pursuant to Diagnostic Code 5299-5209.  Under 
Diagnostic Code 5209, the first compensable evaluation begins 
at 20 percent.  Such
20 percent evaluation applies for elbow, other impairment of 
flail joint, with joint fracture, marked cubitis varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, with respect to either the major or minor upper 
extremity.    

In the present case, the veteran complained of left elbow 
pain at his VA examination in May 2005.  Objectively, there 
was no abnormality regarding the left elbow joints.  X-rays 
were normal.  

Upon subsequent VA examination in April 2007, the veteran 
reported that he had pain through a full range of motion of 
the left elbow.  He also complained of weakness with use of 
the left upper extremity.  Objectively, he was diagnosed with 
left elbow strain.  X-rays taken in April 2007 showed no 
significant radiographic findings.  

The competent evidence of record, as detailed above, does not 
demonstrate flail joint of the left elbow, joint fracture, 
marked cubitis varus or cubitus valgus deformity or an 
ununited fracture of head of radius.  In fact, the competent 
findings reflect a normal left elbow joint.   In this regard, 
it is observed that a May 2007 MRI study revealing moderate 
elbow tendonitis was referable to the right elbow, and not to 
the left elbow that is the subject of the present appeal.  

Based on the foregoing, there is no support for assignment of 
the next-higher 20 percent evaluation under Diagnostic Code 
5209 for any portion of the rating period on appeal.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for a compensable 
evaluation here.  In this regard, Diagnostic Code 5206, 
concerning limitation of forearm flexion, and Diagnostic Code 
5207, concerning limitation of forearm extension, are 
relevant.  

Under Diagnostic Code 5206, a noncompensable rating is 
warranted where the evidence demonstrates forearm flexion 
limited to 110 degrees, for either the major or minor upper 
extremity.  To be entitled to the next-higher 10 percent 
rating, the evidence must show forearm flexion limited to 100 
degrees, for either the major or minor upper extremity.  

Under Diagnostic Code 5207, a 10 percent evaluation is 
warranted where the evidence demonstrates forearm extension 
limited between 45 and 60 degrees, for either the major or 
minor upper extremity.  To be entitled to the next-higher 20 
percent rating, the evidence must show forearm flexion 
limited to 75 degrees, for either the major or minor upper 
extremity.  

In the instant case, the May 2005 VA examination report 
stated that range of motion appeared to be normal.  More 
specifically, a June 2005 addendum to the May 2005 VA 
examination indicated that the veteran had left elbow flexion 
from 0 to 144 degrees.  Forearm supination was from 0 to 84 
degrees, and forearm pronation was from 0 to 80 degrees.  
Upon subsequent VA examination in April 2007, the veteran had 
left elbow flexion from 0 to 135 degrees.  He also had full 
extension of the left elbow.  

Based on the evidence detailed above, the veteran does not 
exhibit limitation of left arm flexion or extension meeting 
the criteria for a compensable evaluation under Diagnostic 
Codes 5206 or 5207.  However, in evaluating musculoskeletal 
disabilities, the Board must consider additional functional 
limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints 
of left elbow pain, raised at his VA examinations.  However, 
the VA examiner in the June 2005 addendum noted that there 
was no decrease in range of left elbow motion with repetitive 
movement.  There was also no pain with repetition of 
movement.  Repetitive motion testing was not performed at the 
most recent April 2007 VA examination due to the veteran's 
subjective complaints of pain.  However, when the veteran was 
off guard, the examiner observed him flexing his left elbow 
from 0 to 135 degrees without any apparent weakness or pain.  
There was no edema, redness, swelling, or heat of the left 
elbow.  

The overall objective evidence, as set forth above, does not 
demonstrate additional functional limitation of the left 
elbow as would support a conclusion that the veteran's 
disability picture is most nearly approximated by the next-
higher 10 percent evaluation for limitation of elbow flexion 
or extension, even when considering additional functional 
impairment due to pain.  In so finding, the veteran's 
complaints of pain are recognized.  However, there is no 
objective showing that such pain has resulted in additional 
functional limitation such as to warrant a compensable 
rating.  

There are no other relevant Diagnostic Codes under which to 
evaluate the veteran's left elbow tendonitis.  For example, 
the April 2007 VA examination report indicated that there was 
no ankylosis, precluding a rating under Diagnostic Code 5205.  
No other Code sections apply.

In conclusion, the evidence does not support a compensable 
evaluation for left elbow tendonitis for any portion of the 
rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased rating- lumbosacral strain 

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for lumbosacral strain 
pursuant to Diagnostic Code 5237.  Diagnostic Code 5237 
follows the General Rating Formula for Diseases and Injuries 
of the Spine.  Under such rating formula, a 10 percent 
evaluation is warranted where the evidence demonstrates 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  

The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes 
provide a 10 percent rating for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the last 12 months.  Note (1) to Diagnostic Code 
5243, for intervertebral disc syndrome, defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In the present case, the evidence does not establish 
incapacitating episodes, as defined by Note 1 to Diagnostic 
Code 5293, having a total duration of at least one week 
during a previous 12-month period.  Therefore, a compensable 
evaluation is not for application on the basis of 
incapacitating episodes.  

While a compensable evaluation is not warranted based on 
incapacitating episodes, a 10 percent rating is justified 
under the general rating formula for disease or injury of the 
spine.  Indeed, upon VA examination in April 2007, the 
veteran had lumbar flexion from 0 to 80 degrees, extension 
from 0 to 30 degrees, right and left lateral flexion from 0 
to 30 degrees, and right and left lateral rotation from 0 to 
30 degrees.  This results in a combined range of motion of 
the thoracolumbar spine of 230 degrees, which meets the 
criteria for a 10 percent rating.  Furthermore, while the 
evidence suggests that the veteran may have been attempting 
to exaggerate his symptoms at the April 2007 VA examination, 
the examination report notes that the range of motion 
findings were obtained when the veteran was not aware the 
measurements were being recorded.  Therefore, the range of 
motion results are found to be a reliable basis for a 10 
percent award.  However, an evaluation in excess of that 
amount is not warranted, as will be discussed below.  

In order to be entitled to a 20 percent evaluation under the 
general rating formula, the evidence must demonstrate forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

The competent evidence of record, as detailed previously, 
does not warrant assignment of a 20 percent evaluation for 
the veteran's service-connected lumbosacral strain.  Indeed, 
the veteran's lumbar flexion exceeded 60 degrees and his 
combined thoracolumbar range of motion exceeded 120 degrees.  
Furthermore, 
the musculature of the low back was found to be normal, as 
was range of motion, at a May 2005 VA examination.  Upon 
subsequent VA examination in April 2007, there was no 
abnormal curve of the spine.  While the veteran complained of 
muscle spasm, the examiner could not clinically verify any 
involuntary muscle contractures.  In any event, the examiner 
commented that there was no objective evidence of muscle 
spasms or guarding severe enough to result in any gait 
changes.  There were also no abnormal spinal contour changes, 
no lordosis and no abnormal kyphosis.
 
It is noted that in evaluating musculoskeletal disabilities, 
the Board must consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the veteran's complaints of low back pain 
raised at his VA examinations and at his May 2007 hearing 
before the undersigned.  For example, at his April 2007 VA 
examination, he endorsed flare-ups occurring six to eight 
times per week, causing him to miss 14 days of work per year.  
He treated his low back disability with over the counter 
medication, stretching exercises, and application of hot and 
cold packs.  He also alleviated his symptoms with bed rest 
and the avoidance of physical activity.  He denied use of any 
assistive devices for ambulation.  In his May 2007 hearing 
testimony, he also endorsed back spasms.  

In addition to the consistent complaints of low back pain and 
spasm noted above, the April 2007 VA examination also shows 
pain to light palpation of the lumbar spine.  His movements 
were performed in a slow, guarded manner.  However, despite 
these complaints and findings, the competent evidence does 
not demonstrate additional functional limitation such as to 
enable the conclusion that the veteran's disability picture 
is most nearly approximated by the next-higher 20 percent 
evaluation under Diagnostic Code 5237.  Indeed, the VA 
examiner in April 2007 suggested that the veteran was 
exaggerating his symptomatology and pain complaints.  
Specifically, the examiner stated that he observed the 
veteran leave his appointment and head into the parking lot 
toward his vehicle.  Two thirds of the way to his vehicle, 
the veteran was observed to stop limping, and he climbed into 
his vehicle with no coarseness of movement.  Symmetry and 
smoothness of motion were preserved.  Given these findings, 
the Board concludes that the veteran's complaints of pain, 
standing alone, cannot here serve as a viable basis for an 
increased rating under DeLuca.

The Board further notes that under Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  However, 
although the veteran has raised radicular complaints, a 
separate neurologic rating is not warranted here.  Indeed, 
upon VA examination in May 2005, there was no evidence of 
motor or sensory deficit.  Reflexes were normal at that time.  
Upon subsequent VA examination in April 2007, straight leg 
raise did cause pain, it was of questionable significance.  
The examiner stated that there was only questionable 
radiculitis, with no musculoskeletal or neurologic signs of 
radiculopathy.  Given the absence of objective neurologic 
disability associated with the veteran's lumbosacral strain, 
assignment of a separate rating is not appropriate.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. 
§ 4.14 (2007).  

In conclusion, the competent evidence supports no higher than 
a 10 percent evaluation for the veteran's lumbosacral strain.  
The Board notes that in reaching these conclusions, the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Final considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial compensable rating for left elbow 
tendonitis is denied.

Entitlement to an initial 10 percent rating for lumbosacral 
strain is granted, subject to governing criteria applicable 
to the payment of monetary benefits.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


